Citation Nr: 1235772	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  06-29 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for service-connected spinal stenosis with disc bulging to the left and L2-3 right paracentral protrusion.

2.  Entitlement to a disability rating in excess of 20 percent for service-connected left leg radiculopathy.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected right leg radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel

INTRODUCTION

The Veteran served on active duty from October 1981 to March 1982 and from April 2003 to March 2005, including service in Iraq from April 2003 to April 2004.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from November 2005 and January 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In October 2010 the Board remanded the case for further development.  

In a December 2012 written brief, the Veteran's representative contends that service connection should be granted for a cervical spine disability, as well as for bilateral hearing loss, tinnitus, hypertension and gastroesophageal reflux disease.  Initially, the Board notes that service connection was granted for tinnitus in July 2005 rating decision and awarded a 10 percent rating.  The July 2005 rating decision denied service connection for hypertension and bilateral hearing loss.  The Veteran did not appeal the decision.  Likewise, a December 2006 rating decision denied entitlement to service connection for a cervical spine disability and the Veteran did not appeal the determination.  It appears his representative may be attempting to reopen the previously denied claims for service connection for hypertension, hearing loss and a cervical spine disability, as well as raising an initial claim for service connection for gastroesophageal reflux disease as secondary to the Veteran's service-connected disabilities.  These issues are referred to the RO for initial adjudication.


FINDINGS OF FACT

1.  During the pendency of his appeal, the Veteran's forward flexion of the lumbar spine has been limited to no less than 20 degrees due to pain.  

2.  The Veteran's lumbar spine disability has not been limited due to ankylosis or incapacitating episodes requiring physician-prescribed bed rest at any time during the course of his appeal.  

3.  During the pendency of his appeal, the Veteran's left leg radiculopathy is manifest by complaints of neurologic shooting pain and numbness that results in no more than moderate impairment.  

4.  During the pendency of his appeal, the Veteran's right leg radiculopathy is manifest by complaints of neurologic shooting pain and numbness that results in no more than mild impairment.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in excess of 40 percent for spinal stenosis with disc bulging to the left and L2-3 right paracentral protrusion have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5238 (2011).  

2.  The criteria for the assignment of a disability rating in excess of 20 percent for radiculopathy of the left leg have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2011).  

3.  The criteria for the assignment of a disability rating in excess of 10 percent for radiculopathy of the right leg have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.  During the pendency of the claim, the Court found in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  

Prior to initial adjudication of the Veteran's claims, a letter dated in September 2005 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

A March 2006 notice informed the Veteran of the evidence needed for the assignment of evaluations and effective dates for initial awards of service connection.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although the March 2006 notice was provided to the Veteran after his claims were adjudicated, the subsequent readjudication of the claims have cured any defect with regard to the time of notice.  Cf. Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Moreover, the Board finds that, under the facts of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate the claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, the Veteran has been provided with several opportunities to submit evidence and argument in support of his claims.  Therefore, the Board finds that any defect with respect to the timing of the receipt of the VCAA notice requirements for his claims is harmless error in this case.  In view of this, the Board finds that VA's duty to notify has been fully satisfied with respect to these claims.  

VA has secured or attempted to secure all relevant documentation to the extent possible.  Service treatment records, VA medical examination reports and private evaluations, as well as VA and private treatment records are of record.  Records from the Social Security Administration (SSA) are also of record.  The record further includes the Veteran's and his representative's written contentions regarding his claims.  This evidence was reviewed by both the RO and the Board in connection with the Veteran's claims.  

VA examinations with respect to the issues on appeal were obtained in October 2005 and November 2010.  38 C.F.R. § 3.159(c) (4).  The examination reports in aggregate are adequate as they are predicated on examinations of the Veteran and fully addressed the rating criteria relevant to evaluating the Veteran's service-connected low back disability and bilateral lower extremity radiculopathy.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the issues on appeal has been met, and there remains no issue as to the substantial completeness of the Veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2011).  

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluation of Spinal Stenosis with Disc Bulging and Paracentral Protrusion

The Veteran contends that his service-connected low back disability is more severe than the current disability rating reflects.  He contends that he experiences intense low back pain and limited motion.  

The Veteran's service-connected low back disability is currently evaluated as 40 percent disabling under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5238 for spinal stenosis.  

Under the General Rating Formula, a 40 percent disability rating is assigned, in pertinent part, when there is forward flexion of the thoracolumbar spine of 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2011).  

Note 2 to the General Rating Formula specifies, in pertinent part, that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees; and, that the normal combined range of motion of the thoracolumbar spine is 240 degrees.

Under the formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent rating is warranted if there are incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted if there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note 1.

The notes to the criteria for rating the spine state that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5237 Note (1).  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Considering the evidence of record, the Board finds that the overall disability picture does not more closely approximate the criteria for a disability rating in excess of 40 percent under the rating criteria.  38 C.F.R. § 4.7.  VA and private treatment records, dating from March 2005 to October 2010, show the Veteran intermittently complained of constant low back pain, often described as severe, with radiation into both legs or either the left or right leg.  He initially underwent physical therapy for his low back complaints and steroidal injections.  However, a March 2006 VA pain clinic consult treatment record notes that he felt his back pain was worsened by physical therapy and steroidal injections and did not wish to have further injections.  He subsequently underwent aqua therapy, but a July 2006 VA physical therapy consult treatment record indicates that his symptoms were aggravated by prior therapy and that further therapeutic intervention was unlikely to be effective at that time.  Several treatment records indicate the Veteran had abnormal lumbar flexion and extension, or that his gait was antalgic.  

A May 2005 private evaluation, as well as the October 2005 and November 2010 VA orthopedic examinations show lumbosacral spine flexion to no less than 20 degrees, extension to no less than 10 degrees, bilateral lateral flexion to no less than 10 degrees and bilateral lateral rotation to no less than 30 degrees.  Despite the Veteran's repeated complaints of pain with range of motion testing, the October 2005 and November 2010 examiners found no objective evidence of any additional limitations due to painful motion, fatigue, weakness or lack of endurance following repetitive use.  

None of the examiners found evidence of ankylosis.  MRI studies of the lumbar spine revealed evidence of mild osteoarthritis and disc protrusion at L2-3 with stenosis at several levels of the lumbosacral spine.  Likewise, both the October 2005 and November 2010 examiners found that straight leg raising testing was positive bilaterally.  Both examiners also noted bilateral paraspinal tenderness and spasms in the lumbar spine.  Although the October 2005 VA orthopedic and neurological examination reports indicate no clinical evidence of sensory abnormality or evidence of peripheral neuropathy or radiculopathy, the November 2010 examiner noted mildly diminished light touch sensation in the left S1 nerve root distribution.  Reflexes were symmetric in the lower extremities during all examinations.  

However, as noted above, there is no objective evidence of ankylosis of the lumbar spine, favorable or unfavorable, to warrant a higher disability rating under the criteria set forth in the General Rating Formula for Disease and Injuries of the Spine.  In this respect, while the October 2005 and November 2010 VA examination reports show that the Veteran complained of pain during range of motion testing, the Board finds that this painful motion is contemplated by the current disability rating.  Likewise, all the VA examiners found that the Veteran did not have any additional limitation due to painful motion, fatigability, weakness, or lack of endurance with repetition of range of motion testing.  

Therefore, the Board cannot conclude that the overall disability more closely approximates the criteria for a 50 percent disability rating for spinal stenosis of the lumbar spine with disc bulging and paracentral protrusion under the General Rating Formula for Diseases and Injuries of the Spine, at any time during the pendency of his claim, as there is no objective evidence of unfavorable ankylosis of the whole thoracolumbar spine to warrant a higher disability rating.  In reaching this determination, the Board has considered the provisions of 38 C.F.R. § 4.7, and DeLuca v. Brown, supra., but for the reasons discussed above, finds that the current 40 percent disability rating adequately considers and encompasses any limitation of motion due to pain, lack of endurance, weakness or any associated functional loss.  38 C.F.R. §§ 4.7, 4.40, 4.45; DeLuca, supra.  

Likewise, there is no evidence that the Veteran experienced any incapacitating episodes resulting from IVDS as defined by VA at any time during the course of his appeal.  Indeed, the Veteran denied any such episodes during both the October 2005 and the November 2010 VA examinations and the evidence of record fails to show that he had any incapacitating episodes of back pain that required him to stay in bed as either prescribed or supervised by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  Accordingly, as the preponderance of the evidence of record is against the claim for an increased disability rating for spinal stenosis with disc bulging to the left and L2-3 right paracentral protrusion, the appeal must be denied.  38 U.S.C.A. § 5107(b)

Evaluation of Radiculopathy of Left and Right Legs

Diseases of the peripheral nerves are rated under 38 C.F.R. § 4.124a.  When, as here, a specific disability is not listed in the Rating Schedule, rating is done by analogy to a related condition which approximates the anatomical localization, symptomatology and functional impairment.  38 C.F.R. § 4.20 (2011).  In this case, the Veteran's service-connected left and right leg radiculopathy are regarded as analogous to paralysis of the sciatic nerve and are separately evaluated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520.  His left leg radiculopathy is currently rated as 20 percent disabling and his right leg radiculopathy is currently rated as 10 percent disabling.  

Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent rating requires moderate incomplete paralysis of the sciatic nerve; a 40 percent rating requires moderately severe incomplete paralysis; a 60 percent rating requires severe incomplete paralysis with marked muscular atrophy; an 80 percent rating requires complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  Complete paralysis of the sciatic nerve is evidenced by the foot dangled and dropped, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Considering the evidence of record, the Board finds that the overall disability picture does not more closely approximate the criteria for a disability rating in excess of 20 percent under the rating criteria for the Veteran's left leg radiculopathy.  Despite his consistent complaints of severe neurologic shooting pain and numbness in his left leg, the Board finds that the Veteran's left leg radiculopathy does not meet the criteria for a 40 percent rating as a "moderately severe" degree of impairment has not been shown.  In this regard, despite positive straight leg raising test results during the October 2005 and November 2010 VA orthopedic examinations, straight leg raising was negative during the October 2005 VA neurological examination and several VA treatment records also show negative straight leg raising test results during the pendency of the claim.  Moreover, while the November 2010 examiner found evidence of mildly diminished light touch sensation in the left S1 nerve root distribution, the October 2005 VA examiners found sensory testing was normal, as do numerous treatment records throughout the appellate period.  Reflexes were between 1+ and 2+ and symmetrical throughout this period.  Although left leg strength was noted to be 4/5 during both the October 2005 VA orthopedic examination and a March 2006 VA treatment record, the October 2005 VA neurological examination found no evidence of muscle weakness.  None of the examiners or treatment records indicates that any left leg atrophy was identified.  

Therefore, the Board cannot conclude that the overall disability more closely approximates the criteria for a 40 percent disability rating for left leg radiculopathy under the rating criteria, at any time during the pendency of his claim, as there is no objective evidence of moderately severe neurological impairment to warrant a higher disability rating.  

Likewise, the Board finds that the Veteran's right leg radiculopathy does not meet the criteria for a 20 percent rating as a "moderate" degree of impairment has not been shown.  In this regard, as noted above, despite positive straight leg raising test results during the October 2005 and November 2010 VA orthopedic examinations, straight leg raising was negative during the October 2005 VA neurological examination and several VA treatment records also show negative straight leg raising test results during the pendency of the claim.  Moreover, right leg muscle strength has repeatedly been 5/5 and there is no evidence of right leg sensory impairment during the October 2005 and November 2010 VA examinations.  Further, VA treatment records during the appellate period repeatedly indicate right leg sensation is intact to light touch.  None of the VA treatment records note any right leg muscle atrophy and the October 2005 and November 2010 VA examiners specifically noted that there was no right leg muscle atrophy.  Thus, the evidence of record does not more nearly approximate the criteria for a higher rating as there is no objective evidence of moderate neurological impairment in the right leg.  

Conclusion

In reaching the above determinations, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and the Court's decision in Thun v. Peake, 22 Vet. App. 111 (2008).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as they describe occupational impairment due to such symptoms as limitation of lumbar spine motion and functional loss due to muscle spasms and pain as well as neurological impairment due to bilateral lower extremity radiculopathy.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disabilities are not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disabilities are inadequate.  As such, referral for extraschedular consideration is not warranted.

Lastly, in evaluating the Veteran's present claims, the Board has considered the application of Rice v. Shinseki, 22 Vet. App. 447 (2009), but a February 2007 rating decision granted his claim for a TDIU.  Moreover, the record does not indicate the Veteran or his representative has expressed any disagreement with any aspect of this determination.  Thus, the Board need not address the assignment of a TDIU at this time.


ORDER

Entitlement to a disability rating in excess of 40 percent for spinal stenosis with disc bulging to the left and L2-3 right paracentral protrusion is denied.

Entitlement to a disability rating in excess of 20 percent for left leg radiculopathy is denied.

Entitlement to a disability rating in excess of 10 percent for right leg radiculopathy is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


